DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 5 Nov 2020 has been entered. Claims 1-20 remain pending in the application. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5 Nov 2020 and 22 Dec 2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4, 8-14 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uhler (US 2004/0163705) in view of Kamada et al (US 6,587,797) in further view of Shultis (US 2004/0118186).
Regarding Claim 1, Uhler discloses a method comprising:

using the one or more pressure signals to determine that a first water appliance of the two or more water appliances is consuming water (Paragraphs 0034-0035, the processor, Ref. 42, collecting data from the pressure sensor, Ref. 50, in order to determine the usage of the first water appliance), but fails to expressly disclose to determine a first individual water usage amount for the first water appliance and wherein the one or more pressure sensors are coupled to the water distribution system outside a first direct path of the water distribution system between a water source of the water distribution system and the first water appliance.
Kamada et al teach a leak detection system comprising a pressure signal (via 44) to determine a first individual water usage amount for a water appliance (Col 4, lines 19-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uhler to incorporate the teachings of Kamada et al to provide for a water usage amount.  Doing so would be combining prior art elements according to known methods to yield predictable results (combining the systems of Uhler with Kamada et al to track and fluid consumption to the water appliances).
Shultis teaches a leak detection device (Figure 7) wherein the one or more pressure sensors (generally at 11) are coupled to the water distribution system outside a first direct path of the water distribution system between a water source of the water distribution system and the first water 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uhler as modified by Kamada et al to incorporate the teachings of Shultis to provide for where the one or more pressure sensors are coupled to the water distribution system outside a first direct path of the water distribution system between a water source of the water distribution system and the first water appliance.  Doing so would be combining prior art elements according to known methods (the pressure sensor of Shultis with the system of Uhler) to yield predictable results (to test the pressure within the system at an accessible location).
Regarding Claim 2, Uhler discloses using the one or more pressure signals to determine that a second water appliance of the two or more water appliances is consuming water and to determine a second individual water usage amount for the second water appliance (Paragraph 0016, disclosing the system able to include one or more shut-off devices (appliances) and sensors, and Paragraphs 0034-0035, disclosing the processor, Ref. 42, collecting pressure signals to calculate water usage. A processor connected to two shut-off devices and sensors, therefore, would determine the water usage of both devices/appliances).
Regarding Claim 3, Uhler discloses determining the first individual water usage amount and the second individual water usage amount when the first and second water appliances are consuming water simultaneously (Paragraph 0016, disclosing a system for use in a building, the building and system described having more than one sensor and water appliance; Paragraph 0034, disclosing the system as capable of communicating water pressure and water flow; Paragraph 0035, disclosing a processor collecting data from various more than one sensor, which inherently includes sensors corresponding to multiple water appliances, the system thereby determining water usage amounts of a first water appliance and second water appliance simultaneously), and determining the first individual water usage 
Regarding Claim 4, Uhler discloses communicating the first individual water usage amount and the second individual water usage amount to a user via a graphical user interface (Paragraph 0035 disclosing a processor collecting data from various more than one sensor, which inherently includes sensors corresponding to multiple water appliances, the system thereby determining water usage amounts of a first water appliance and second water appliance simultaneously and the system described above inherently determining water usage on an individual basis when only a first or second of the two water fixtures are consuming water at a given moment).
Regarding Claim 8, Shultis teaches a leak detection device (Figure 7) wherein the one or more pressure sensors (generally at 11) are coupled to the water distribution system outside a first direct path of the water distribution system between a water source of the water distribution system and the second water appliance (Paragraphs 8-9 and 26; from a source to the household water system at 51 to appliances within the residence; to any other appliance within the household other than the first).
Regarding Claim 9, Uhler discloses where the one or more locations of the water distribution system (Fig. 1, Ref. 50) are located at one or more end points of the water distribution system (Fig. 1, disclosing the pressure sensor at a location, Ref. 50, is disposed at a side, or first end point, closest to the water source).
Additionally, Shultis teaches where the one or more locations of the water distribution system are located at one or more end points of the water distribution system (at the hose bib as shown in Figure 7).
Regarding Claim 10, Uhler discloses where the two or more water appliances (Fig. 1, Ref. 22) comprise at least two of: a faucet, a bathroom sink, a toilet, a kitchen sink, a bathtub, a dishwasher, a shower, a hot water heater, or a clothing washing machine (Paragraph 0017).
Regarding Claim 11, Uhler discloses a system comprising:
one or more pressure sensors (Fig. 1, Ref. 62) configured to monitor water pressure at one or more locations (Fig. 1, Ref. 22) of a water distribution system of a building using one or more pressure sensors to produce one or more pressure signals (Paragraph 0034-0035, disclosing a processor, Ref. 42, monitoring water pressure via a pressure sensor, Ref. 50, in a building at one or more locations (Paragraph 0016), the pressure sensors producing pressure signals received by the processor), the building comprising two or more water appliances coupled to the water distribution system (Paragraph 0016, disclosing a building comprising one or more shut-off devices (appliances) coupled to the water distribution system); and
a processing system (Fig. 1, Ref. 42) configured to use the one or more pressure signals to determine that a first water appliance of the two or more water appliances is consuming water (Paragraphs 0034-0035, the processor, Ref. 42, collecting data from the pressure sensor, Refs. 50 and 62, in order to determine the usage of the first water appliance).
but fails to expressly disclose to determine a first individual water usage amount for the first water appliance and wherein the one or more pressure sensors are coupled to the water distribution system outside a first direct path of the water distribution system between a water source of the water distribution system and the first water appliance.
Kamada et al teach a leak detection system comprising a pressure signal (via 44) to determine a first individual water usage amount for a water appliance (Col 4, lines 19-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uhler to incorporate the teachings of Kamada et al to provide 
Shultis teaches a leak detection device (Figure 7) wherein the one or more pressure sensors (generally at 11) are coupled to the water distribution system outside a first direct path of the water distribution system between a water source of the water distribution system and the first water appliance (Paragraphs 8-9 and 26; from a source to the household water system at 51 to appliances within the residence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uhler as modified by Kamada et al to incorporate the teachings of Shultis to provide for where the one or more pressure sensors are coupled to the water distribution system outside a first direct path of the water distribution system between a water source of the water distribution system and the first water appliance.  Doing so would be combining prior art elements according to known methods (the pressure sensor of Shultis with the system of Uhler) to yield predictable results (to test the pressure within the system at an accessible location).
Regarding Claim 12, Uhler discloses where the processing system (Fig. 1, Ref. 42) is further configured to use the one or more pressure signals to determine that a second water appliance of the two or more water appliances is consuming water and to determine a second individual water usage amount for the second water appliance (Paragraph 0016, disclosing the system able to include one or more shut-off devices (appliances) and sensors, and Paragraphs 0034-0035, disclosing the processor, Ref. 42, collecting pressure signals to calculate water usage. A processor connected to two shut-off devices and sensors, therefore, would determine the water usage of both devices/appliances).
Regarding Claim 13, Uhler discloses where the processing system is further configured to:

determine the first individual water usage amount and the second individual water usage amount when the first and second water appliances are consuming water separately (the system described above inherently determining water usage on an individual basis when only a first or second of the two water fixtures are consuming water at a given moment).
Regarding Claim 14, Uhler discloses where the processing system is further configured to communicate the first individual water usage amount and the second individual water usage amount to a user via a graphical user interface (Paragraph 0035 disclosing a processor collecting data from various more than one sensor, which inherently includes sensors corresponding to multiple water appliances, the system thereby determining water usage amounts of a first water appliance and second water appliance simultaneously and the system described above inherently determining water usage on an individual basis when only a first or second of the two water fixtures are consuming water at a given moment).
Regarding Claim 18, Shultis teaches a leak detection device (Figure 7) wherein the one or more pressure sensors (generally at 11) are coupled to the water distribution system outside a first direct path of the water distribution system between a water source of the water distribution system and the 
Regarding Claim 19, Uhler discloses where the one or more locations of the water distribution system (Fig. 1, Ref. 50) are located at one or more end points of the water distribution system (Fig. 1, disclosing the pressure sensor at a location, Ref. 50, is disposed at a side, or first end point, closest to the water source). 
Regarding Claim 20, Uhler discloses where the two or more water appliances (Fig. 1, Ref. 22) comprise at least two of: a faucet, a bathroom sink, a toilet, a kitchen sink, a bathtub, a dishwasher, a shower, a hot water heater, or a clothing washing machine (Paragraph 0017).
Claims 5, 7, 15 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uhler (US 2004/0163705) in view of Kamada et al (US 6,587,797), in further view of Shultis (US 2004/0118186), in view of Davidoff (US 2006/0260691).
Regarding Claim 5, Uhler discloses all essential steps of the present method as described above in the rejection of Claim 1, but fails to expressly disclose the step of using the one or more pressure signals to determine a total water usage amount for the water distribution system.
Davidoff teaches using one or more pressure signals to determine a total water usage amount for the water distribution system (Paragraphs 0018-0020, disclosing a flowmeter, Ref. 104, pressure sensor, Ref. 112, and system controller, Ref. 106, which collects data regarding water flow rate over a period of time, which is equivalent to determining a total water usage amount).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated into the method of monitoring water pressure at a location of a water distribution system using a water pressure signals, disclosed by Uhler, the step of using the one or more pressure signals to determine a total water usage amount, as taught by Davidoff, in order to determine whether the total water usage indicates a leak has been detected (Paragraph 0020).
Regarding Claim 7, Uhler discloses all essential steps of the present method including receiving flow volume information that measure an aggregate value of total water flow for the water distribution system (Paragraph 0016, disclosing a water distribution system, Ref. 10, disposed in a building, with the system having one or more fixtures and pressure sensors; Paragraph 0034, disclosing the water distribution system communicating conditions of the building including water pressure and water flow; Paragraph 0035, disclosing a processor, Ref. 42, which collects aggregate data from the pressure sensors, Refs. 50 and 62), and using the flow volume information to calibrate using the one or more pressure signals to determine individual water usage amounts of the two or more water appliances (the collection of pressure and water flow data from the various sensors, described above, inherently requires the system to use the flow volume information to calibrate the one or more pressure signals to determine individual water usage amounts of the two or more water appliances, since such usage amounts can only be determined by knowing sensed characteristics such as water pressure and water flow, as measured by the sensors, Refs. 50 and 62). Uhler does not disclose, however, the step of receiving flow volume information from a flow volume meter.
Davidoff teaches the step of receiving flow volume information from a flow volume meter (Paragraph 0017).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated into the method of receiving flow volume information, disclosed by Uhler, receiving flow volume information from a flow volume meter, as taught by Davidoff, in order to measure a rate of flow of a fluid through a conduit and output the information to a controller (Paragraph 0017).
Regarding Claim 15, Uhler discloses all essential elements of the present invention as described above in the rejection of Claim 11, but does not disclose wherein the processing system is further configured to use the one or more pressure signals to determine a total water usage amount for the water distribution system.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated into the system disclosed by Uhler, a processing system configured to use one or more pressure signals to determine a total water usage amount, as taught by Davidoff, in order to determine whether the total water usage indicates a leak has been detected (Paragraph 0020).
Regarding Claim 17, Uhler discloses all essential features of the current invention including a processing system configured to receive flow volume information that measures an aggregate value of total water flow for the water distribution system (Paragraph 0016, disclosing a water distribution system, Ref. 10, disposed in a building, with the system having one or more fixtures and pressure sensors; Paragraph 0034, disclosing the water distribution system communicating conditions of the building including water pressure and water flow; Paragraph 0035, disclosing a processor, Ref. 42, which collects aggregate data from the pressure sensors, Refs. 50 and 62), and using the flow volume information to calibrate the processing system for using the one or more pressure signals to determine individual water usage amounts of the two or more water appliances (the collection of pressure and water flow data from the various sensors, described above, inherently requires the system to use the flow volume information to calibrate the one or more pressure signals to determine individual water usage amounts of the two or more water appliances, since such usage amounts can only be determined by knowing sensed characteristics such as water pressure and water flow, as measured by the sensors, Refs. 50 and 62). Uhler does not disclose, however, the step of receiving flow volume information from a flow volume meter.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated into the processing system configured to receive flow volume information, disclosed by Uhler, receiving flow volume information from a flow volume meter, as taught by Davidoff, in order to measure a rate of flow of a fluid through a conduit and output the information to a controller (Paragraph 0017).
Claims 6 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uhler (US 2004/0163705) in view of Kamada et al (US 6,587,797), in further view of Shultis (US 2004/0118186), in view of Coffey et al (US 2002/0148515).
Regarding Claim 6, Uhler discloses all essential steps of the present method as described above in the rejection of Claim 1, but does not disclose the step of using the one or more pressure signals to detect a leak in the water distribution system.
Coffey et al. teaches using one or more pressure signals to detect a leak in a water distribution system (Paragraph 0031, disclosing a pressure sensor, Ref. 12, configured to detect leaks in the water distribution system, Ref. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated into the method of monitoring water pressure at a location of a water distribution system using a water pressure sensor, disclosed by Uhler, the step of using pressure signals to detect a leak, as taught by Coffey et al., in order to shut off water in the event of a sensed leak (Abstract).
Regarding Claim 16, Uhler discloses all essential elements of the present invention as described above in the rejection of Claim 11, but does not disclose using the one or more pressure signals to detect a leak in the water distribution system.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated into the system of one or more pressure sensors configured to monitor water pressure at one or more locations of a water distribution system, disclosed by Uhler, using pressure signals to detect a leak, as taught by Coffey et al., in order to shut off water in the event of a sensed leak (Abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 9-13 and 15-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 3-9, 11-14 and 16-19 of U.S. Patent No. 9,939,299. Although the claims at issue are not identical, they are not patentably distinct from each other.
Application
15/906,513
Patent
US 9,939,299
Claim 1
Claim 1 and Claim 7
Claim 2
Claim 2
Claim 3
Claim 3
Claim 5
Claim 4
Claim 6
Claim 1
Claim 7
Claim 6
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11
Claim 11 and Claim 17

Claim 12
Claim 13
Claim 13
Claim 15
Claim 14
Claim 16
Claim 11
Claim 17
Claim 16
Claim 19
Claim 18
Claim 20
Claim 19

Claims 1, 2, 5-6, 8-9, 11-12, 15-16, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, and 12 of U.S. Patent No. 9,250,105. Although the claims at issue are not identical, they are not patentably distinct from each other.
Application
15/906,513
Patent
US 9,250,105
Claim 1
Claim 1
Claim 2
Claim 1
Claim 5
Claim 2
Claim 6
Claim 12
Claim 8
Claim 7
Claim 9
Claim 6
Claim 11
Claim 1
Claim 12
Claim 1
Claim 15
Claim 2
Claim 16
Claim 12
Claim 18
Claim 7
Claim 19
Claim 6

Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753